Citation Nr: 1756999	
Decision Date: 12/11/17    Archive Date: 12/20/17

DOCKET NO.  14-35 480A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts


THE ISSUES

1.  Entitlement to a higher initial disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an increased disability rating in excess of 10 percent for post-operative scar residuals of stab wound and mid rectus surgical incision of abdomen (post-operative scar).


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


ATTORNEY FOR THE BOARD

E. Choi, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from October 1976 to October 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2010 and September 2013 rating decisions of the RO in Boston, Massachusetts.  The Board has reviewed the electronic files on "Virtual VA" and the Veterans Benefits Management System (VBMS) to ensure a complete review of the evidence in this case.


FINDINGS OF FACT

1.	In a December 2016 written statement, before a Board decision was issued, the Veteran's representative notified the Board of the Veteran's intent to withdraw the appeal for a higher initial disability rating for PTSD.

2.	In a December 2016 written statement, before a Board decision was issued, the Veteran's representative notified the Board of the Veteran's intent to withdraw the appeal for an increased disability rating for the post-operative scar.


CONCLUSIONS OF LAW

1.	The criteria for the withdrawal of the substantive appeal for a higher initial disability rating for PTSD have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2.	The criteria for the withdrawal of the substantive appeal for an increased disability rating for the post-operative scar have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing or on record at a hearing at any time before the Board promulgates a decision.  Withdrawal may be made by the veteran or by his or her authorized representative.  38 C.F.R. § 20.204.

On December 9, 2016, prior to the promulgation of a decision by the Board, a written statement was received from the Veteran, through his authorized representative, withdrawing the appeal for a higher initial disability rating for PTSD and an increased disability rating for the post-operative scar; hence, there remain no allegations of errors of fact or law for appellate consideration as to these issues.  Accordingly, the Board does not have jurisdiction to review the appeal as to these issues, and these issues will be dismissed.


ORDER

The appeal for a higher initial disability rating in excess of 70 percent for PTSD, having been withdrawn, is dismissed.

The appeal for an increased disability rating in excess of 10 percent for the post-operative scar, having been withdrawn, is dismissed.





____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


